On Motion for Rehearing.
It is urged on application for rehearing that we failed to recognize and give effect to the following provision contained *Page 47 
in § 301(8), Title 48, Code of 1940 (Pocket Part), "Pending the determination of any such application the continuance of such operation shall be lawful." The contention is that the last paragraph in the decree of the Mobile Court upheld the right of the carrier to operate without a certificate of public convenience and necessity pending determination of the rights of the carrier under the grandfather clause. We quite agree that the foregoing clause in the statute gives appellant the right to operate without the certificate pending determination of its application under the grandfather clause and it was not our purpose to disturb such right.
However, as we interpret the decree of the Mobile Court, that court was attempting a final decree, disposing of the final rights of the parties and not dealing with temporary rights. Under this view the Mobile Court could not decree that appellant could continue its operations without a certificate of convenience and necessity.
Opinion extended; rehearing overruled.